UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-5021 Dreyfus Premier Short-Intermediate Municipal Bond Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 3/31 Date of reporting period: 6/30/2013 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Short-Intermediate Municipal Bond Fund June 30, 2013 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments100.5% Rate (%) Date Amount ($) Value ($) Alabama1.1% Alabama Public School and College Authority, Capital Improvement Revenue 5.00 5/1/16 2,500,000 2,781,950 Alabama Public School and College Authority, Capital Improvement Revenue 5.00 12/1/16 1,000,000 1,132,290 Auburn University, General Fee Revenue 4.00 6/1/15 1,690,000 1,802,165 Arizona1.8% Phoenix Civic Improvement Corporation, Transit Excise Tax Revenue (Light Rail Project) 5.00 7/1/17 3,000,000 3,412,710 Pima County, Sewer System Revenue Obligations 5.00 7/1/16 2,000,000 2,233,680 Rio Nuevo Multipurpose Facilities District, Subordinate Lien Excise Tax Revenue (Insured; Assured Guaranty Municipal Corp.) 5.50 7/15/14 3,770,000 3,958,462 California7.2% California, GO 5.00 9/1/16 2,500,000 2,805,575 California Department of Water Resources, Power Supply Revenue 5.00 5/1/15 2,550,000 2,756,754 California Department of Water Resources, Water System Revenue (Central Valley Project) 5.00 12/1/15 2,695,000 2,985,305 California Housing Finance Agency, Home Mortgage Revenue (Insured; FGIC) 4.15 8/1/14 3,625,000 3,703,735 California State Public Works Board, LR (Judicial Council of California) (Various Judicial Council Projects) 5.00 12/1/15 7,335,000 8,059,331 California State Public Works Board, LR (The Regents of the University of California) (Various University of California Projects) 5.00 12/1/15 5,000,000 5,510,100 California State Public Works Board, LR (Various Capital Projects) 4.00 10/1/16 2,000,000 2,179,060 East Bay Municipal Utility District, Water System Revenue 5.00 6/1/16 5,000,000 5,606,650 Modesto Irrigation District, Electric System Revenue 5.00 7/1/16 2,250,000 2,507,198 Southern California Public Power Authority, Transmission Project Subordinate Revenue (Southern Transmission Project) 4.00 7/1/16 2,000,000 2,182,680 Stockton Unified School District, GO 3.00 7/1/14 700,000 715,120 Colorado.4% City and County of Denver, Airport System Revenue 5.00 11/15/16 1,000,000 1,117,750 Jefferson County School District Number R-1, GO 3.00 12/15/16 1,000,000 1,067,110 Connecticut1.5% Connecticut, Special Tax Obligation Revenue (Transportation Infrastructure Purposes) 5.00 12/1/15 7,500,000 8,291,625 District of Columbia.3% District of Columbia, Income Tax Secured Revenue 5.00 12/1/16 1,200,000 1,364,388 Florida8.5% Broward County School Board, COP (Master Purchase Agreement) 5.00 7/1/16 1,500,000 1,657,845 Citizens Property Insurance Corporation, Coastal Account Senior Secured Revenue 5.00 6/1/15 2,000,000 2,151,280 Citizens Property Insurance Corporation, Personal Lines Account/Commercial Lines Account Senior Secured Revenue 5.00 6/1/17 5,000,000 5,585,250 Florida Board of Education, Public Education Capital Outlay Bonds 5.00 6/1/18 3,425,000 3,988,378 Florida Water Pollution Control Financing Corporation, Water Pollution Control Revenue 5.00 7/15/15 4,315,000 4,710,685 Higher Educational Facilities Financing Authority, Revenue (The University of Tampa Project) 4.00 4/1/16 1,250,000 1,317,000 Jacksonville Electric Authority, Electric System Revenue 5.00 10/1/16 1,920,000 2,161,440 Kissimmee Utility Authority, Electric System Revenue 4.00 10/1/15 1,850,000 1,973,173 Lakeland, Energy System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 10/1/15 3,150,000 3,435,799 Lee County, Airport Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 10/1/14 3,000,000 3,162,360 Miami-Dade County, Aviation Revenue 4.00 10/1/17 3,725,000 4,061,405 Miami-Dade County, Aviation Revenue (Miami International Airport) (Insured; National Public Finance Guarantee Corp.) 5.25 10/1/14 1,000,000 1,057,250 Miami-Dade County School Board, COP (Master Lease Purchase Agreement) (Insured; AMBAC) 5.00 8/1/14 2,010,000 2,106,581 Sarasota County School Board, COP (Master Lease Purchase Agreement) 5.00 7/1/14 1,365,000 1,425,934 South Miami Health Facilities Authority, HR (Baptist Health South Florida Obligated Group) 5.00 8/15/14 1,500,000 1,574,595 Tampa, Capital Improvement Cigarette Tax Allocation Revenue (H. Lee Moffitt Cancer Center Project) 4.00 9/1/17 1,055,000 1,151,627 Tampa, Solid Waste System Revenue (Insured; Assured Guaranty Municipal Corp.) 4.00 10/1/14 1,715,000 1,786,533 Tampa Bay Water, A Regional Water Supply Authority, Utility System Revenue 5.00 10/1/15 2,080,000 2,281,739 Georgia2.3% Gwinnett County School District, GO Sales Tax Bonds 4.00 10/1/16 5,000,000 5,499,900 Municipal Electric Authority of Georgia, Revenue (Combined Cycle Project) 5.00 11/1/16 2,500,000 2,814,725 Private Colleges and Universities Authority, Revenue (Emory University) 5.00 9/1/16 1,000,000 1,127,800 Public Gas Partners, Inc., Gas Project Revenue (Gas Supply Pool Number 1) 5.00 10/1/16 2,800,000 3,109,708 Illinois7.4% Chicago, General Airport Third Lien Revenue (Chicago O'Hare International Airport) (Insured; National Public Finance Guarantee Corp.) 5.25 1/1/16 3,575,000 3,946,693 Chicago, Passenger Facility Charge Revenue (Chicago O'Hare International Airport) 5.00 1/1/15 1,000,000 1,059,650 Illinois, GO 5.00 1/1/15 2,665,000 2,823,967 Illinois, GO 5.00 1/1/16 2,500,000 2,712,675 Illinois, GO 5.00 7/1/17 5,000,000 5,557,800 Illinois, Sales Tax Revenue (Build Illinois Bonds) 4.00 6/15/16 2,750,000 2,988,095 Illinois, Sales Tax Revenue (Build Illinois Bonds) 5.00 6/15/17 5,570,000 6,355,314 Illinois Department of Employment Security, Unemployment Insurance Fund Building Receipts Revenue 5.00 6/15/16 5,050,000 5,650,041 Illinois Finance Authority, Revenue (The University of Chicago Medical Center) 5.00 8/15/16 2,105,000 2,354,527 Kane County Forest Preserve District, GO 4.00 12/15/16 6,000,000 6,574,260 Indiana1.5% Indiana Finance Authority, Environmental Facilities Revenue (Indianapolis Power and Light Company Project) 4.90 1/1/16 2,500,000 2,689,875 Indianapolis, Thermal Energy System First Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 10/1/15 2,000,000 2,176,300 Rockport, PCR (Indiana Michigan Power Company Project) 6.25 6/2/14 3,000,000 3,151,440 Kansas.7% Kansas Turnpike Authority, Turnpike Revenue 5.00 9/1/17 1,255,000 1,447,316 Wyandotte County/Kansas City Unified Government Board of Public Utilities, Utility System Revenue 5.00 9/1/14 2,060,000 2,169,901 Louisiana1.1% Parish of Orleans Parishwide School District, GO (Insured; Assured Guaranty Municipal Corp.) 4.00 9/1/14 5,885,000 6,110,513 Maryland4.0% Baltimore County, Consolidated Public Improvement GO 5.00 11/1/15 5,600,000 6,182,848 Baltimore Mayor and City Council, Consolidated Public Improvement GO 5.00 10/15/16 1,500,000 1,699,530 Maryland Department of Transportation, Consolidated Transportation Revenue 5.00 6/1/16 7,000,000 7,847,140 Montgomery County, Consolidated Public Improvement GO 5.00 7/1/16 5,105,000 5,741,032 Massachusetts2.6% Massachusetts, GO (Consolidated Loan) 5.00 12/1/16 5,000,000 5,681,050 Massachusetts Development Finance Agency, Revenue (Boston College Issue) 5.00 7/1/15 2,000,000 2,176,460 Massachusetts Development Finance Agency, Revenue (Tufts Medical Center Issue) 5.00 1/1/16 650,000 696,729 Massachusetts Health and Educational Facilities Authority, Revenue (Northeastern University Issue) 5.00 10/1/14 1,300,000 1,372,475 Massachusetts Municipal Wholesale Electric Company, Power Supply Project Revenue (Project Number 6 Issue) 5.00 7/1/16 3,700,000 4,120,616 Michigan3.8% Detroit, Sewage Disposal System Senior Lien Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 7/1/14 3,125,000 3,204,062 Detroit, Water Supply System Senior Lien Revenue 5.00 7/1/15 1,000,000 1,027,180 Detroit, Water Supply System Senior Lien Revenue 5.00 7/1/16 1,000,000 1,031,080 Kent Hospital Finance Authority, Revenue (Spectrum Health System) 5.50 1/15/15 4,300,000 4,622,672 Michigan Finance Authority, Clean Water Revolving Fund Revenue 5.00 10/1/15 5,000,000 5,500,400 Royal Oak Hospital Finance Authority, HR (William Beaumont Hospital Obligated Group) 6.25 9/1/14 2,500,000 2,645,225 Wayne County Airport Authority, Airport Revenue (Detroit Metropolitan Wayne County Airport) 5.00 12/1/14 2,500,000 2,650,400 Minnesota1.5% Minnesota, State General Fund Appropriation Bonds 5.00 3/1/17 5,470,000 6,239,191 University of Minnesota Regents, GO 5.00 12/1/16 1,520,000 1,731,538 Missouri2.0% Missouri Board of Fund Commissioners, GO (Fourth State Building) 4.00 10/1/16 3,700,000 4,074,958 Missouri Board of Public Buildings, Special Obligation Revenue 4.00 10/1/15 3,000,000 3,230,880 Springfield Public Utilities Board, COP (Lease/Purchase Agreement) 5.00 12/1/16 3,000,000 3,373,380 Nebraska.8% Omaha Public Power District, Electric System Revenue 5.00 2/1/16 3,770,000 4,177,160 Nevada1.2% Clark County School District, Limited Tax GO (Insured; Assured Guaranty Municipal Corp.) 5.00 6/15/14 1,000,000 1,045,660 Nevada, Highway Revenue (Motor Vehicle Fuel Tax) 4.00 12/1/17 5,000,000 5,566,250 New Jersey2.2% New Jersey Economic Development Authority, School Facilities Construction Revenue 5.00 9/1/15 5,000,000 5,457,300 New Jersey Health Care Facilities Financing Authority, Revenue (Holy Name Medical Center Issue) 5.00 7/1/14 1,795,000 1,853,697 New Jersey Higher Education Student Assistance Authority, Student Loan Revenue 5.00 12/1/14 1,660,000 1,763,136 New Jersey Transportation Trust Fund Authority (Transportation System) (Insured; National Public Finance Guarantee Corp.) 5.25 12/15/13 215,000 219,975 New Jersey Turnpike Authority, Turnpike Revenue 0.61 1/1/18 2,500,000 a 2,501,975 New Mexico1.3% Gallup, PCR (Tri-State Generation and Transmission Association, Inc. Project) (Insured; AMBAC) 5.00 8/15/14 3,785,000 3,956,801 New Mexico Hospital Equipment Loan Council, Hospital System Revenue (Presbyterian Healthcare Services) 5.25 8/1/14 3,000,000 3,135,090 New York12.6% Metropolitan Transportation Authority, Dedicated Tax Fund Revenue 5.00 11/15/14 2,120,000 2,253,751 Metropolitan Transportation Authority, Dedicated Tax Fund Revenue 5.00 11/1/15 2,750,000 3,015,898 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/16 5,000,000 5,614,100 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/16 1,000,000 1,122,820 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/18 1,000,000 1,155,480 Metropolitan Transportation Authority, Transportation Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 11/15/15 2,645,000 2,898,523 New York City, GO 5.00 8/1/15 2,000,000 2,182,180 New York City, GO 5.00 8/1/16 5,725,000 6,434,557 New York City Health and Hospitals Corporation, Health System Revenue 5.00 2/15/15 2,000,000 2,127,700 New York City Industrial Development Agency, Senior Airport Facilities Revenue (Transportation Infrastructure Properties, LLC Obligated Group) 5.00 7/1/17 2,000,000 2,110,600 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 5.00 11/1/16 5,000,000 5,667,350 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 5.00 5/1/17 5,000,000 5,701,100 New York City Transitional Finance Authority, Revenue (New York City Recovery) 5.00 11/1/17 6,050,000 6,997,430 New York State Dormitory Authority, Revenue (Mount Sinai School of Medicine of New York University) 5.00 7/1/15 1,000,000 1,075,190 New York State Dormitory Authority, School Districts Revenue (Bond Financing Program) 5.00 10/1/16 2,825,000 3,157,333 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.00 3/15/17 5,000,000 5,685,700 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds 5.00 4/1/16 5,000,000 5,576,100 Port Authority of New York and New Jersey (Consolidated Bonds, 175th Series) 5.00 12/1/17 3,000,000 3,481,950 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 4.00 11/15/17 1,500,000 1,673,085 North Carolina2.7% Mecklenburg County, GO 4.00 12/1/16 3,330,000 3,681,315 North Carolina Municipal Power Agency, Catawba Electric Revenue 4.00 1/1/18 4,480,000 4,929,434 Wake County, GO (School Bonds) 5.00 2/1/17 5,100,000 5,819,151 Ohio1.1% Ohio, Common Schools GO Bonds 5.00 3/15/17 4,000,000 4,560,760 Ohio State University, General Receipts Bonds 5.00 12/1/14 70,000 74,703 Ohio State University, General Receipts Bonds 5.00 12/1/14 1,195,000 1,275,149 Oklahoma.4% Tulsa County Industrial Authority, Educational Facilities Lease Revenue (Broken Arrow Public Schools Project) 4.00 9/1/15 2,100,000 2,238,852 Oregon.4% Oregon, GO (State Property - Various Projects) 5.00 5/1/16 1,750,000 1,953,473 Pennsylvania6.9% Adams County Industrial Development Authority, Revenue (Gettysburg College) 5.00 8/15/14 1,000,000 1,048,310 Allegheny County Airport Authority, Airport Revenue (Pittsburgh International Airport) (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/15 1,000,000 1,061,520 Allegheny County Airport Authority, Airport Revenue (Pittsburgh International Airport) (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/16 3,750,000 4,064,175 Allegheny County Higher Education Building Authority, Revenue (Carnegie Mellon University) 5.00 3/1/15 3,400,000 3,654,592 Beaver County Hospital Authority, Revenue (Heritage Valley Health System, Inc.) 5.00 5/15/15 1,000,000 1,072,970 Pennsylvania, GO 5.00 5/1/17 3,860,000 4,420,626 Pennsylvania Economic Development Financing Authority, SWDR (Waste Management, Inc. Project) 4.70 11/1/14 3,500,000 3,630,095 Pennsylvania Economic Development Financing Authority, Unemployment Compensation Revenue 5.00 7/1/17 10,835,000 12,462,417 Philadelphia School District, GO 5.00 9/1/14 4,230,000 4,454,317 Philadelphia School District, GO 5.00 9/1/15 1,200,000 1,305,756 South Carolina.5% Charleston, Waterworks and Sewer System Capital Improvement Revenue 5.13 1/1/15 1,680,000 1,798,322 Columbia, Waterworks and Sewer System Revenue 4.00 2/1/15 1,000,000 1,055,900 Tennessee1.0% Memphis, Electric System Subordinate Revenue 5.00 12/1/14 5,000,000 5,336,750 Texas9.6% Clear Creek Independent School District, Unlimited Tax Schoolhouse Bonds (Permanent School Fund Guarantee Program) 5.00 2/15/15 1,500,000 1,610,820 Comal Independent School District, Unlimited Tax Bonds (Permanent School Fund Guarantee Program) 5.00 2/1/17 1,590,000 1,809,309 Copperas Cove Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 5.00 8/15/16 1,250,000 1,357,425 Cypress-Fairbanks Independent School District, Unlimited Tax Schoolhouse Bonds (Permanent School Fund Guarantee Program) 5.25 2/15/15 1,500,000 1,616,895 Dallas Independent School District, Unlimited Tax Bonds (Permanent School Fund Guarantee Program) 5.00 8/15/17 1,995,000 2,302,589 Fort Worth, Water and Sewer System Improvement Revenue 5.00 2/15/16 2,115,000 2,342,405 Garland Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 5.00 2/15/15 1,815,000 1,949,092 Houston, Combined Utility System First Lien Revenue 5.00 11/15/14 2,785,000 2,966,303 Houston, Public Improvement GO 5.00 3/1/18 5,000,000 5,780,400 Houston Convention and Entertainment Facilities Department, Hotel Occupancy Tax and Special Revenue 5.00 9/1/15 2,800,000 3,029,908 Lake Travis Independent School District, Unlimited Tax School Building Bonds (Permament School Fund Guarantee Program) 4.00 2/15/18 4,640,000 5,172,162 Love Field Airport Modernization Corporation, Special Facilities Revenue (Southwest Airlines Company - Love Field Modernization Program Project) 5.00 11/1/16 2,340,000 2,502,677 Lower Colorado River Authority, Revenue 5.00 5/15/14 5,000 5,205 Lower Colorado River Authority, Revenue 5.00 5/15/14 5,000 5,208 Lower Colorado River Authority, Revenue 5.00 5/15/14 5,000 5,205 Lower Colorado River Authority, Revenue 5.00 5/15/14 985,000 1,025,552 Mission Economic Development Corporation, SWDR (Waste Management, Inc. Project) 6.00 8/1/13 2,500,000 2,509,675 Plano Independent School District, Unlimited Tax Bonds (Permanent School Fund Guarantee Program) 4.25 2/15/16 3,415,000 3,721,291 Sam Rayburn Municipal Power Agency, Power Supply System Revenue 5.00 10/1/16 1,000,000 1,108,930 Tarrant Regional Water District, A Water Control and Improvement District, Water Revenue 5.00 3/1/17 1,360,000 1,549,570 University of Houston System Board of Regents, Consolidated Revenue 5.00 2/15/16 4,415,000 4,882,372 University of Texas System Board of Regents, Financing System Revenue 5.00 8/15/15 1,900,000 2,080,443 University of Texas System Board of Regents, Financing System Revenue 5.00 8/15/16 1,120,000 1,262,923 Waco, GO 4.00 2/1/16 1,000,000 1,078,110 Utah1.7% Intermountain Power Agency, Subordinated Power Supply Revenue 4.00 7/1/17 7,000,000 7,743,190 Utah Board of Regents, University of Utah HR (Insured; National Public Finance Guarantee Corp.) 5.00 8/1/14 1,500,000 1,565,940 Virginia3.6% Virginia Commonwealth Transportation Board, Federal Transportation Grant Anticipation Revenue Notes 5.00 9/15/16 3,195,000 3,608,657 Virginia Housing Development Authority, Commonwealth Mortgage Revenue 4.20 7/1/14 1,500,000 1,545,510 Virginia Public Building Authority, Public Facilities Revenue 5.00 8/1/14 2,000,000 2,104,860 Virginia Public Building Authority, Public Facilities Revenue 5.00 8/1/14 2,000,000 2,104,860 Virginia Public School Authority, School Financing Bonds 5.00 8/1/14 3,865,000 4,066,753 Virginia Public School Authority, School Technology and Security Notes 5.00 4/15/18 5,000,000 5,819,950 Washington3.8% Chelan County Public Utility District Number 1, Consolidated System Revenue 5.00 7/1/15 1,500,000 1,617,930 King County, Sewer Revenue 5.00 1/1/16 5,000,000 5,519,150 Port of Seattle, Intermediate Lien Revenue 3.00 8/1/15 2,400,000 2,506,128 Port of Seattle, Limited Tax GO 5.00 12/1/15 1,050,000 1,157,877 Seattle, Municipal Light and Power Improvement Revenue 5.00 2/1/15 1,500,000 1,607,610 Seattle, Municipal Light and Power Improvement Revenue 5.00 6/1/17 1,950,000 2,231,600 Washington, GO (Various Purpose) 5.00 7/1/16 5,000,000 5,610,250 Wisconsin.6% Wisconsin, GO 5.00 5/1/16 1,500,000 1,675,440 Wisconsin Health and Educational Facilities Authority, Revenue (Aurora Health Care, Inc.) 5.00 4/15/14 1,390,000 1,438,622 U.S. Related2.4% Puerto Rico Commonwealth, Public Improvement GO 5.25 7/1/14 2,300,000 2,358,650 Puerto Rico Electric Power Authority, Power Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/15 1,000,000 1,034,260 Puerto Rico Electric Power Authority, Power Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 7/1/17 1,750,000 1,847,353 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue (Insured; AMBAC) 5.50 7/1/13 1,760,000 1,760,493 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue (Insured; AMBAC) 5.50 7/1/14 5,000,000 5,140,100 Virgin Islands Public Finance Authority, Senior Lien Revenue (Virgin Islands Matching Fund Loan Notes) 5.00 10/1/13 1,000,000 1,010,750 Total Long-Term Municipal Investments (cost $538,052,868) Short-Term Municipal Coupon Maturity Principal Investments.3% Rate (%) Date Amount ($) Value ($) Michigan.1% University of Michigan Regents, General Revenue 0.01 7/1/13 300,000 b 300,000 New York.2% New York City, GO Notes (LOC; JPMorgan Chase Bank) 0.06 7/1/13 1,300,000 b 1,300,000 New York City, GO Notes (LOC; JPMorgan Chase Bank) 0.08 7/1/13 100,000 b 100,000 Total Short-Term Municipal Investments (cost $1,700,000) Total Investments (cost $539,752,868) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Variable rate securityinterest rate subject to periodic change. b Variable rate demand note - rate shown is the interest rate in effect at June 30, 2013. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At June 30, 2013, net unrealized appreciation on investments was $3,135,870 of which $5,700,081 related to appreciated investment securities and $2,564,211 related to depreciated investment securities. At June 30, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LIFERS Long Inverse Floating Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipts Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue P-FLOATS Puttable Floating Option Tax-Exempts Receipts PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants ROCS Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The following is a summary of the inputs used as of June 30, 2013 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Municipal Bonds - 542,888,738 - The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All preceding securities are categorized as Level 2 in the hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 in the hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Premier Short-Intermediate Municipal Bond Fund By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: August 20, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: August 20, 2013 By: /s/ James Windels James Windels Treasurer Date: August 20, 2013 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
